DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yokomakura et al. (U.S. PGPub 2022/0191832), hereinafter referred to as Yokomakura.
Regarding claim 9, Yokomakura discloses a method comprising: 
determining, by an integrated access and backhaul (IAB) central unit node, a new resource availability configuration for a backhaul resource associated with an IAB node (The parent node may indicate the slot format indicator, SFI, by a higher layer (e.g. a system information block or a dedicated RRC signaling) or by DCI format 2_0. The slot format indicator, SFI, may be generated by slot format indicator generator 120 and may have one of the values and meaning shown in Table 10. In addition to generating and/or transmitting the slot format indicator, SFI, the donor IAB node 22 generates the time resource indicator, TRI. That is, to indicate or determine whether each slot is a soft resource or a hard resource for the DU of the IAB node, a parent node may transmit information, e.g., bitmap, on a time domain resource(s) such as the time resource indicator, TRI; See [0208]); 
generating, in response to new resource availability configuration, a Radio Resource Control (RRC) message comprising the new resource availability configuration for the backhaul resource in an uplink-downlink configuration setting (The parent node may indicate the slot format indicator, SFI, by a higher layer (e.g. a system information block or a dedicated RRC signaling) or by DCI format 2_0. The slot format indicator, SFI, may be generated by slot format indicator generator 120 and may have one of the values and meaning shown in Table 10. In addition to generating and/or transmitting the slot format indicator, SFI, the donor IAB node 22 generates the time resource indicator, TRI; See [0208]); and 
transmitting the RRC message that includes the uplink-downlink configuration setting to the IAB node (The parent node may indicate the slot format indicator, SFI, by a higher layer (e.g. a system information block or a dedicated RRC signaling) or by DCI format 2_0. The slot format indicator, SFI, may be generated by slot format indicator generator 120 and may have one of the values and meaning shown in Table 10. In addition to generating and/or transmitting the slot format indicator, SFI, the donor IAB node 22 generates the time resource indicator, TRI; See [0208]).  

Regarding claim 10, Yokomakura further discloses the method of claim 9, wherein the new resource availability configuration defines that the backhaul resource is hard available, and wherein the new resource availability configuration directs the IAB node to make the backhaul resource unconditionally available for transferring backhaul data (Each of the downlink, uplink and flexible time-resource types of the DU can belong to one of two categories: Hard: The corresponding time resource is always available for the DU child link; See [0159]).  

Regarding claim 11, Yokomakura further discloses the method of claim 9, wherein the new resource availability configuration defines that the backhaul resource is soft available, and wherein the new resource availability configuration directs the IAB node to make the backhaul resource conditionally available for transferring backhaul data (Each of the downlink, uplink and flexible time-resource types of the DU can belong to one of two categories: Soft: The availability of the corresponding time resource for the DU child link is explicitly and/or implicitly controlled by the parent node; See [0159]).  

Regarding claim 12 Yokomakura further discloses the method of claim 9, wherein the new resource availability configuration defines that the backhaul resource is unavailable, and wherein the new resource availability configuration directs the IAB node to make the backhaul resource unavailable for transferring backhaul data (if the DU resource is indicated as unavailable, then the DU does not transmit and does not schedule uplink transmissions from child nodes and UEs using that radio resources; See [0184]).  

Regarding claim 13, Yokomakura further discloses the method of claim 9, wherein the new resource availability configuration includes a hard resource availability bitmap having one or more bits and a soft resource availability bitmap having one or more bits, wherein each bit in the hard resource availability bitmap and the soft resource availability bitmap corresponds to a different backhaul resource associated with the IAB node (to indicate or determine whether each slot is a soft resource or a hard resource for the DU of the IAB node, a parent node may transmit information, e.g., bitmap, on a time domain resource(s) such as the time resource indicator, TRI; See [0208]).  

Regarding claim 14, Yokomakura further discloses the method of claim 13, wherein a value of 1 in a bit in the hard resource availability bitmap indicates that the corresponding resource is unconditionally available for transferring backhaul data, and a value of 1 in a bit in the soft resource availability bitmap indicates that the corresponding resource is conditionally available for transferring backhaul data (Each of the downlink, uplink and flexible time-resource types of the DU can belong to one of two categories: Hard: The corresponding time resource is always available for the DU child link; Soft: The availability of the corresponding time resource for the DU child link is explicitly and/or implicitly controlled by the parent node. The time resource indicator, TRI, for this particular, non-limiting example, has content string 10010010010010, wherein “1” indicates a “soft” resource and “0” indicates a “hard” resource. Alternately, “0” may indicate a “soft” resource” and “1” may indicate “hard” resource. As explained below, there are differing implications and consequences of resource utilization for a resource being considered as “soft” or “hard” for the IAB node 24; See [0159] and [0209]).  

Regarding claim 16, Yokomakura further discloses the method of claim 9, wherein the backhaul resource includes one or more of: an uplink symbol, a downlink symbol, an uplink slot, or a downlink slot (a slot format indicator which indicates, for each OFDM symbol of the slot, whether the symbol is an uplink symbol, a downlink symbol, or a flexible symbol; See [0041]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 17-18 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura in view of Luo et al. (U.S. PGPub 2020/0170010), hereinafter referred to as Luo.
Regarding claim 1, Yokomakura teaches a method comprising: 
receiving, from an integrated access and backhaul (IAB) central unit node (See Fig. 15, #36), a Radio Resource Control (RRC) message that includes an uplink-downlink configuration setting (The IAB node 24, e.g., IAB node mobile termination (MT) unit 50, receive information on a resource allocation of OFDM symbols within one or more slots. The parent node may indicate the slot format indicator, SFI, by a higher layer (e.g. a system information block or a dedicated RRC signaling) or by DCI format 2_0. The slot format indicator, SFI, may be generated by slot format indicator generator 120 and may have one of the values and meaning shown in Table 10. In addition to generating and/or transmitting the slot format indicator, SFI, the donor IAB node 22 generates the time resource indicator, TRI; See [0207]-[0208]); and
determining, using at least in part the uplink-downlink configuration setting from the RRC message, a new resource availability configuration for a backhaul resource associated with the IAB central unit node (the IAB node processor(s) 54, and particularly symbol utilization controller 130, determining from the information received as act 17-1 both the slot format indicator, SFI, and the time resource indicator, TRI; See [0207]-[0208]).
While Yokomakura teaches of determining the resources in order to perform communication, it fails to explicitly teach the communication of uplink data.
Luo teaches in response to determining the new resource availability configuration, conditionally communicating with the IAB central unit node over the backhaul resource according to the new resource availability configuration (the access nodes communicate via the first link in accordance with the first resource pattern; See Fig. 11 and [0158]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Yokomakura to include in response to determining the new resource availability configuration, conditionally communicating with the IAB central unit node over the backhaul resource according to the new resource availability configuration taught by Luo in order to improve resource management.

Regarding claim 2, Yokomakura further teaches the method of claim 1, wherein the new resource availability configuration defines that the backhaul resource is hard available, and wherein communicating with the IAB central unit node over the backhaul resource according to the new resource availability configuration includes making the backhaul resource unconditionally available for transferring backhaul data (Each of the downlink, uplink and flexible time-resource types of the DU can belong to one of two categories: Hard: The corresponding time resource is always available for the DU child link; See [0159]).  

Regarding claim 3, Yokomakura further teaches the method of claim 1, wherein the new resource availability configuration defines that the backhaul resource is soft available, and wherein communicating with the IAB central unit node over the backhaul resource according to the new resource availability configuration includes making the backhaul resource conditionally available for transferring backhaul data (Each of the downlink, uplink and flexible time-resource types of the DU can belong to one of two categories: Soft: The availability of the corresponding time resource for the DU child link is explicitly and/or implicitly controlled by the parent node; See [0159]).  

Regarding claim 4, Yokomakura further teaches the method of claim 1, wherein the new resource availability configuration defines that the backhaul resource is soft available, and wherein communicating with the IAB central unit node over the backhaul resource according to the new resource availability configuration includes making the backhaul resource unavailable for transferring backhaul data (Each of the downlink, uplink and flexible time-resource types of the DU can belong to one of two categories: Soft: The availability of the corresponding time resource for the DU child link is explicitly and/or implicitly controlled by the parent node; See [0159]).  

Regarding claim 5, Yokomakura further teaches the method of claim 1, wherein the new resource availability configuration includes a hard resource availability bitmap having one or more bits and a soft resource availability bitmap having one or more bits, wherein each bit in the hard resource availability bitmap and the soft resource availability bitmap corresponds to a different backhaul resource associated with the IAB central unit node (to indicate or determine whether each slot is a soft resource or a hard resource for the DU of the IAB node, a parent node may transmit information, e.g., bitmap, on a time domain resource(s) such as the time resource indicator, TRI; See [0208]).  

Regarding claim 6, Yokomakura further teaches the method of claim 5, wherein a value of 1 in a bit in the hard resource availability bitmap indicates that the corresponding resource is unconditionally available for transferring backhaul data, and a value of 1 in a bit in the soft resource availability bitmap indicates that the corresponding resource is conditionally available for transferring backhaul data (Each of the downlink, uplink and flexible time-resource types of the DU can belong to one of two categories: Hard: The corresponding time resource is always available for the DU child link; Soft: The availability of the corresponding time resource for the DU child link is explicitly and/or implicitly controlled by the parent node. The time resource indicator, TRI, for this particular, non-limiting example, has content string 10010010010010, wherein “1” indicates a “soft” resource and “0” indicates a “hard” resource. Alternately, “0” may indicate a “soft” resource” and “1” may indicate “hard” resource. As explained below, there are differing implications and consequences of resource utilization for a resource being considered as “soft” or “hard” for the IAB node 24; See [0159] and [0209]).  

Regarding claim 8, Yokomakura further teaches the method of claim 1, wherein the backhaul resource includes one or more of: an uplink symbol, a downlink symbol, an uplink slot, or a downlink slot (a slot format indicator which indicates, for each OFDM symbol of the slot, whether the symbol is an uplink symbol, a downlink symbol, or a flexible symbol; See [0041]).  

Regarding claim 17, Yokomakura teaches an apparatus for an integrated access and backhaul (IAB) network comprising a non-transitory computer-readable storage device having stored thereon instructions, which, when executed by a one or more processors, cause the one or more processors to perform operations comprising: 
receiving, from an IAB central unit node, a Radio Resource Control (RRC) message that includes an uplink-downlink configuration setting (The IAB node 24, e.g., IAB node mobile termination (MT) unit 50, receive information on a resource allocation of OFDM symbols within one or more slots. The parent node may indicate the slot format indicator, SFI, by a higher layer (e.g. a system information block or a dedicated RRC signaling) or by DCI format 2_0. The slot format indicator, SFI, may be generated by slot format indicator generator 120 and may have one of the values and meaning shown in Table 10. In addition to generating and/or transmitting the slot format indicator, SFI, the donor IAB node 22 generates the time resource indicator, TRI; See [0207]-[0208]); 
determining, using at least in part the uplink-downlink configuration setting from the RRC message, a new resource availability configuration for a backhaul resource associated with the IAB central unit node (the IAB node processor(s) 54, and particularly symbol utilization controller 130, determining from the information received as act 17-1 both the slot format indicator, SFI, and the time resource indicator, TRI; See [0207]-[0208]); and 
While Yokomakura teaches of determining the resources in order to perform communication, it fails to explicitly teach the communication of uplink data.
Luo teaches in response to determining the new resource availability configuration, conditionally communicating with the IAB central unit node over the backhaul resource according to the new resource availability configuration (the access nodes communicate via the first link in accordance with the first resource pattern; See Fig. 11 and [0158]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Yokomakura to include in response to determining the new resource availability configuration, conditionally communicating with the IAB central unit node over the backhaul resource according to the new resource availability configuration taught by Luo in order to improve resource management.

Regarding claim 18, Yokomakura further teaches the apparatus of claim 17, wherein the new resource availability configuration defines that the backhaul resource is hard available, and wherein communicating with the IAB central unit node over the backhaul resource according to the new resource availability configuration includes making the backhaul resource unconditionally available for transferring backhaul data (Each of the downlink, uplink and flexible time-resource types of the DU can belong to one of two categories: Hard: The corresponding time resource is always available for the DU child link; See [0159]).  

Regarding claim 65, Yokomakura further teaches the method of claim 1, wherein the uplink-downlink configuration setting comprises a number of symbols in the new resource that are either hard resources or soft resources (to indicate or determine whether each slot is a soft resource or a hard resource for the DU of the IAB node, a parent node may transmit information, e.g., bitmap, on a time domain resource(s) such as the time resource indicator, TRI; See [0208]).  

Regarding claim 66, Yokomakura fails to teach the method of claim 9, comprising communicating, at least in part in response to transmitting the RRC message that includes the uplink-downlink configuration setting to the IAB node, with the IAB node over the backhaul resource according to the new resource availability configuration.
Luo teaches communicating, at least in part in response to transmitting the RRC message that includes the uplink-downlink configuration setting to the IAB node, with the IAB node over the backhaul resource according to the new resource availability configuration (the access nodes communicate via the first link in accordance with the first resource pattern; See Fig. 11 and [0158]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Yokomakura to include communicating, at least in part in response to transmitting the RRC message that includes the uplink-downlink configuration setting to the IAB node, with the IAB node over the backhaul resource according to the new resource availability configuration taught by Luo in order to improve resource management.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura in view of Luo as applied to claim 6 above, and further in view of Yang et al. (U.S. PGPub 2021/0176747), hereinafter referred to as Yang.
Regarding claim 7, Yokomakura in view of Luo fails to teach the method of claim 6, wherein a value of 0 in a bit in both the hard resource availability bitmap and the soft resource availability bitmap indicates that the corresponding resource is unavailable for transferring backhaul data.  
Yang teaches the concept that when an indication bit is set to “0” the resources for the link are unavailable (See [0187]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Yokomakura in view of Luo to include wherein a value of 0 in a bit in both the hard resource availability bitmap and the soft resource availability bitmap indicates that the corresponding resource is unavailable for transferring backhaul data taught by Yang in order to optimize resource utilization.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura as applied to claim 14 above, and further in view of Yang.
Regarding claim 15, the method of claim 14, wherein a value of 0 in a bit in both the hard resource availability bitmap and the soft resource availability bitmap indicates that the corresponding resource is unavailable for transferring backhaul data.  
Yang teaches the concept that when an indication bit is set to “0” the resources for the link are unavailable (See [0187]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Yokomakura in view of Luo to include wherein a value of 0 in a bit in both the hard resource availability bitmap and the soft resource availability bitmap indicates that the corresponding resource is unavailable for transferring backhaul data taught by Yang in order to optimize resource utilization.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/2/2022